UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7596



TROY B. JENKINS, Quartermaster Third Class QM3
USN,

                                              Plaintiff - Appellant,

          versus


M. A. MARR, Commander USN Commanding Officer
of the Consolidated Naval Brig Charleston,
South Carolina,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry F. Floyd, District Judge. (CA-
04-2023)


Submitted:   January 28, 2005              Decided:   March 2, 2005


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy B. Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Troy B. Jenkins seeks to appeal the district court’s

order adopting a magistrate judge’s report and recommendation and

dismissing without prejudice his 28 U.S.C. § 2241 (2000) petition.

We   have    reviewed   the    record   and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Jenkins v. Marr, No. CA-04-2023 (D.S.C. Sept. 13,

2004).      We also deny Jenkins’ motion for appointment of counsel.

We   dispense    with   oral   argument   because    the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -